PER CURIAM:
Michael Baker was convicted of aiding and abetting the distribution of cocaine base in violation of 21 U.S.C. § 841(b)(1)(C) (2000) and 18 U.S.C. § 2 (2000). On appeal, he alleges the evidence was insufficient to support his conviction.
We find that there is substantial evidence, taking the view most favorable to the Government, to support the jury’s verdict. See United States v. Glasser, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680 (1942). Baker’s counsel drew the jury’s attention to a discrepancy in the descriptions of Baker’s clothing, and we must assume that the jury resolved this issue in the Government’s favor. See United States v. Wilson, 115 F.3d 1185, 1190 (4th Cir.1997). Thus, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED